


Exhibit 10.33
MPM Holdings inc.
2015 INCENTIVE COMPENSATION PLAN (the “Plan”)








Purpose of the Plan


The Plan is sponsored by MPM Holdings Inc. (“Parent” or “MPM Holdings”) to
reward associates of MPM Inc. (“MPM”) and its subsidiaries for delivering
increased value by profitably growing the business and controlling costs. The
Plan is designed to link rewards with critical financial metrics for the
purposes of promoting actions which are the most beneficial to the company's
short-term and long-term value creation.


Plan Year


January 1, 2015 - December 31, 2015


Eligibility for Participation


Participation is based on each employee’s scope of responsibility and
contribution within the organization. Each participant is assigned to
participate at the Corporate, Regional/Integrated Site, Silicones or Quartz &
Ceramics Plan level.


Plan Performance Measures


The Plan targets are based on three performance criteria: EBITDA, EH&S and Cash
Flow.


EBITDA (sometimes also referred to as Segment EBITDA) - Refers to Earnings
before Interest, Taxes, Depreciation and Amortization, adjusted to exclude
certain non-cash, certain other income and expenses and discontinued operations.
The achievement of EBITDA targets is a critical measure on which the investment
community and future shareholders will evaluate MPM's performance in 2015. As a
result, the participants should be focused and incented to manage the business
to achieve EBITDA targets.


Segment EBITDA will be measured for the Parent (“Global MPM EBITDA”), and for
each of the Silicones and Quartz & Ceramics Businesses of MPM Holdings (each a
“Business”).


Employees participating at the Corporate, Regional/Integrated Site, Silicones or
Quartz & Ceramics Plan level have a total of 60 percent of their incentive
target based on the achievement of EBITDA targets.
                                     1



--------------------------------------------------------------------------------






EH&S - Measures environmental, health and safety results utilizing: 1) Safety
Culture Program progress, 2) Occupational Injury and Illness Rate (“OIIR”), 3)
Process Safety Incidents, and 4) Environmental Incidents. Each metric will be
measured for the Parent. Two and one-half percent (2.5%) of each participant's
incentive target will be based on the achievement of the four (4) applicable
EH&S goals.


Cash Flow - Represents the amount of cash generated by business operations. Cash
flow is defined as Segment EBITDA, net trading capital improvement and/or usage,
capital spending and interest paid along with other operating cash flow items
such as income taxes paid and pension contributions. The purpose of this
component is to focus on cost control and cost reduction actions to preserve an
adequate amount of liquidity to fund operations and capital expenditures,
service debt, and ultimately sustain the business through difficult economic
cycles. Cash Flow will be measured for the Parent and may exclude certain
unusual, non-recurring items at the discretion of the Compensation Committee of
the MPM Holdings Board of Directors (the “Board”). Employees participating at
the Corporate, Regional/Integrated Site, Silicones or Quartz & Ceramics Plan
level have a total of 30 percent of their incentive target based on the
achievement of the Parent Cash Flow target.


Target Incentive


Each eligible participant will have a target incentive opportunity expressed as
a percent of his or her base salary. Targets and plan assignment levels are
determined by the participant’s country/region of employment, and the scope of
his or her role and contributions within the organization.


Plan Structure


The following tables depict the structure described above.


Plan Level
Segment EBITDA
EH&S
Cash Flow
Corporate
60% Global MPM
10% Global MPM
30% Global MPM
Regional/Integrated Site
10% Global MPM
50% Silicones
10% Global MPM
30% Global MPM
Silicones
10% Global MPM
50% Silicones
10% Global MPM
30% Global MPM
Quartz & Ceramics
10% Global MPM
50% Quartz & Ceramics
10% Global MPM
30% Global MPM







2



--------------------------------------------------------------------------------






Calculation of Incentive Payments


Payment based on the EBITDA measure will range from a minimum of 30% of the
EBITDA incentive opportunity to a maximum of 200% of the EBITDA incentive
opportunity based on applicable EBITDA achievement. Payment based on the Cash
Flow measure will range from a minimum of 50% of the Cash Flow incentive
opportunity to a maximum of 200% of the Cash Flow incentive opportunity based on
applicable Cash Flow achievement. Payment based on the EH&S measures will range
from 50% of the applicable EH&S incentive opportunity to a maximum of 200% of
the applicable EH&S incentive opportunity based on the applicable EH&S
achievement.


Calculation of EBITDA performance between the minimum, lower mid, target, upper
mid and maximum performance levels will be linear, rounded to the nearest 1/10th
of one percent. There is no additional payment made for performance above the
maximum level of performance.


Each of the performance targets is measured independently such that a payout for
achieving one is not dependent upon the achievement of the others.


Basis for Award Payouts


Financial Results - Any Plan payouts require the prior approval of the Chair of
the Audit Committee and the Board if they are to be made before audited
financial results have been formally approved and publicly announced.


Limitations - All incentive payments must be self-funded from funds generated at
the Corporate, Regional/Integrated Site, Silicones or Quartz & Ceramics level
only. Neither the Plan nor any award issued hereunder shall create or be
construed to create a trust or separate fund of any kind. The Board may elect to
modify the calculation of the annual targets based on acquisitions, divestitures
or other unusual, non-recurring events or transactions that occur during the
calendar year. MPM Holdings has the right to amend or terminate this Plan at any
time.


Employment Requirement - Plan participants must be employed in an
incentive-eligible position for at least three consecutive full months during
the Plan Year and must be actively employed by MPM on the final day of the Plan
Year and on the incentive payment date in order to receive an incentive payment.
Plan participants are also eligible to receive an incentive payment if they are
employed on the final day of the Plan Year, but prior to the incentive payment
date their employment is: (i) involuntarily terminated without cause, (ii)
terminated due to the participant’s death or disability, or (iii) terminated due
to retirement with the participant having reached age 60 and completed at least
ten years of service prior to retirement.


Plan Assignment Levels - Any change in a participant’s plan assignment level
that is not related to a job transfer, must be approved by an appropriate
business or functional Vice President.


     3



--------------------------------------------------------------------------------






Payments - Incentive payments are subject to applicable taxes, garnishment, and
wage orders.


Proration of Payments - Proration of payments will be made on a whole-month
basis. Employee changes on or before the 15th of any month will be applied
starting on the 1st of that month. Employee changes after the 15th of any month
will be applied starting on the 1st of the following month. A participant's
incentive payment will be prorated for any of the following conditions:


a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated. Employment must commence on or before October 1, 2015 to be
eligible to participate in the Plan. Rehires will be treated as new hires.



b.
Salary: Awards will be calculated on the participant's base salary as of July 1,
2015. Awards to participants whose base rate of pay changes after July 1, 2015
will be prorated.



c.
Job Changes or Transfers: Awards to participants changing jobs or transferring
between businesses or regions which result in a change to a different ICP target
or incentive plan assignment during the Plan Year will be prorated.



d.
Leaves of Absence: For approved leaves of absence that exceed 12 cumulative
weeks, the amount of time not worked beyond the 12 weeks will be excluded from
the Plan Year and the employee will receive a prorated incentive.





The Plan remains at the total discretion of the Parent. Parent retains the right
to amend or adapt the design and rules of the Plan. Local laws will prevail
where necessary.
































4

